Opinion of the Court, by
McCully, J.
This case was on the calendar as an appeal from the Police *63Court of Honolulu, upon points of law, as provided by Section 1006 of the Civil Code.
A. P. Peterson (Deputy Attorney-General), for the Crown.
J. T. Dare, for defendant.
Upon its being called for argument, the Court inquired of the defendant’s counsel if the rule had been complied with, requiring a statement of the points appealed on to be certified up by the Police Justice. The counsel (J. T. Dare), answered that he supposed the points of law could be found in the record of the proceedings, and without showing the Court what was required or allowing time for examination of the papers, presented his argument.
The Rule referred to is No. 39 B., which requires Police and District Justices, in all cases of appeal to the Supreme Court, to forward a certificate of appeal, stating whether it is to a jury or “to the Court in Banco, and in the latter .case the points should be distinctly stated.”
The papers sent up comprise (1) a copy of the proceedings and evidence before the Police Court, with a statement of the finding and judgment of the Court, and that defendant’s counsel noted appeal; (2) a certificate that the defendant has noted and perfected an appeal “ to the Supreme Court in Banco; ” (3) a synopsis of the case, with a conclusion that “defendant noted an appeal to the Supreme Court in Banco upon questions of law and from the verdict and sentence of said Court,” signed by defendant’s counsel. The certificate required by the rule has not been furnished. The appeal is therefore not made, and there is nothing for the Court to consider. The case stands upon the judgment of the Court below.